Citation Nr: 1143046	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-23 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Laura Murphy, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1984 to January 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Review of the records reveals that several other issues have been raised, including service connection for an acquired psychiatric disorder, hypertension, and residuals of a groin injury.  These issues are undergoing development at the RO and are not yet ready for appellate review.  This appeal is limited to the issues on the title page.


FINDINGS OF FACT

1.  A chronic low back disorder was not present during active duty or for many years thereafter and there is no competent evidence of record linking a current back disorder to the Veteran's active duty service.  Arthritis was first shown years after service.

2.  The preponderance of the competent evidence demonstrates that left ear hearing loss was not related to the Veteran's military service.  Sensorineural hearing loss in that ear was first shown years post-service.

3.  Tinnitus is assigned a 10 percent disability rating; the maximum evaluation authorized under 38 C.F.R. § 4.87 Diagnostic Code 6260 (2011).


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by the Veteran's active duty service nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  Left ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may sensorineural hearing loss be presumed to have been so incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A.  § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.87, Diagnostic  Code 6260 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for establishing entitlement to service connection.  The discussions in April 2008, October 2008 and October 2009 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to service connection for hearing loss and a back disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notice required by VCAA and implementing regulations was furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's initial decision came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claims and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Thereafter, there was readjudication of the claims.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claims decided herein has been accomplished and that adjudication of the claims, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claims and he was provided with notice of the types of evidence necessary to establish an effective date for the disabilities on appeal in the October 2008 letter.  

With respect to the tinnitus claim, as the law is dispositive, no additional duty to assist is required from VA prior to adjudication of the claim.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of the Veteran's spine and left ear hearing acuity obtained in the present case are more than adequate.  Physical examinations were conducted and the Veteran's history was recorded.  The claims file was reviewed.  Opinions as to the etiology of the disorders diagnosed were provided and supported with adequate rationale.  The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations or opinions concerning the issues decided by this decision has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the appellant as relevant to the issues adjudicated by this decision.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain during active duty and thereafter as well as decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of the claimed orthopedic disorder or audiological disorder for which he currently seeks service connection.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

Service connection criteria

In general, service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 


Entitlement to service connection for a low back disorder.

In March 2008, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for lower back pain.  The Veteran indicated the disability began in October 2001.  He reported that his job during military service included working on vehicles which entailed constant lifting which he opined was the cause of the current back problems.  In December 2010, the Veteran testified he had to lift heavy truck parts as part of his military duties.  He reportedly did not seek treatment for back pain during active duty because it was difficult where he was stationed and it would have affected his career.  He could not recall if he was hospitalized for back problems during service.  He denied strenuous post service employment.  

The Board finds that service connection is not warranted for a low back disorder.  The service treatment records do not document the presence of a chronic back disability.  The records demonstrate that the Veteran complained one time during active duty about back pain.  Clinical evaluation of the Veteran's spine was determined to be normal at the time of the August 1984 enlistment examination.  Clinical evaluation of the Veteran's spine was determined to be normal at the time of a March 1986 periodic examination.  In November 1987, the Veteran reported he injured his back during physical training.  A chronic back disorder was not diagnosed.  Clinical evaluation of the spine was determined to be normal at the time of the November 1987 separation examination.  

There is competent evidence of record documenting the current existence of a low back disorder.  Post-service clinical records dated many years after discharge include diagnoses of back problems.  In June 2008, the Veteran reported he had had intermittent low back pain since March 2008.  He denied any injury but reported he played basketball and this might have contributed to his problem.  The assessment was back pain.  X-rays performed in February 2009 were interpreted as revealing loss of disc height at L3 and L4.  Separate X-rays were interpreted as revealing arthritic changes and narrowing between the bones of L3 and L4.  A clinical record dated in February 2009 reveals the Veteran reported he had had chronic low back pain.  He had been working for the last two weeks framing a house and his back ached the whole time.  The assessment was chronic back pain.  The report of a May 2009 VA examination includes diagnoses of thoracic spondylosis, lumbar spondylosis, degenerative disc disease of the lumbar spine L3 and L4 and chronic thoracic and lumbar strain.  

While there is competent evidence of the current existence of a low back disorder, the claim of entitlement to service connection for a low back disorder must be denied as there is no competent evidence of record linking a currently existing low back disorder to the Veteran's active duty service.  

The only evidence of record which links a currently existing back disorder to the Veteran's active duty service is the Veteran's own allegations.  As set out above, the Veteran is not competent to provide evidence regarding a complex medical question.  The Board finds that the etiology of the Veteran's claimed back disorder is a complex medical question.  

No health care provider is on record as opining that the Veteran currently experiences a low back disorder which was incurred in or aggravated by military service.  

There is competent evidence of record demonstrating that the currently existing low back disorder was not incurred in or aggravated by military service.  At the time of the May 2009 VA examination of the spine, the Veteran opined his back condition was due to lifting heavy things during active duty.  He reported that he had stiffness and pain in his back during active duty resulting in being treated and that he had persistent complaints.  He denied problems with his back prior to active duty.  It was noted that the Veteran was formerly employed as a corrections officer and then a vocational rehabilitation counselor.  The Veteran did not inform the examiner that he also worked in construction for a number of years.  Physical examination was conducted and X-rays were taken.  The diagnoses were thoracic spondylosis, lumbar spondylosis, degenerative disc disease of the lumbar spine L3 and L4 and chronic thoracic and lumbar strain.  The examiner opined that it was less likely than not that the disorders were the result of or had their onset in service.  The rationale was that the Veteran had a current chronic condition but there was no evidence in the service treatment records showing chronic conditions or chronicity of complaints since the Veteran left active duty in 1988.  

The Board places great probative weight on the findings of the May 2009 VA examiner.  The rationale for why the examiner determined there was no etiologic link to active duty is supported by the lack of clinical records documenting problems with the Veteran's back during active duty and the lack of pertinent complaints by the Veteran in the post-service clinical record.  The examiner noted a lack of chronicity of complaints.  The Board finds this determination is supported in the record.  The Veteran did not file a claim for back problems for many years after discharge and has never informed a health care professional (other than at the time of the VA examination which was conducted with the possibility of material gain) that he had had back problems during active duty and which continued thereafter to the present.  The Board finds the rationale provided by the examiner who conducted the May 2009 VA examination is supported by the other evidence in the claims file.  It seems highly unlikely that if there were complaints of back pain continuously since service that there would not have been at least occasional treatment sought.  There apparently was no such treatment sought for many years after service.

The Board finds there is a lack of continuity of symptomatology of back problems from the time of discharge to the present.  The Veteran did not file the present claims for many years after his discharge from active duty.  After his discharge, he apparently was able to work in somewhat physically demanding jobs such as construction without problems for a number of years.  In fact, it was indicated that the Veteran left employment in construction due to problems with HIV and without reference to back problems.  The lack of pertinent annotations in the post-service clinical records as to the presence of a chronic back disorder which had been present from the time of the Veteran's discharge supports the Board's finding that there is no continuity of symptomatology of back problems.  The Board notes the Veteran and his ex-spouse have indicated, many years after the fact, that the Veteran had had continuous back problems since discharge.  These allegations were made at a time when there was a possibility of pecuniary gain for the Veteran.  The lack of any pertinent statements made for many years after the Veteran's discharge causes the Board to question the credibility of the more recent statements indicating continuity.  The Board finds the preponderance of the probative evidence of record does not support a finding that there was continuity of symptomatology back problems from discharge to the present.  No health care professional has ever noted any allegations by the Veteran of having continuous back problems since discharge and linked a current back disorder to the Veteran's active duty service via the allegations.  

There is no competent evidence of record of the presence of arthritis of the lumbosacral spine to a compensable degree within one year of discharge which would allow for the grant of service connection for arthritis of the spine on a presumptive basis.  

Based on the above, the Board finds the preponderance of the competent evidence of record weighs against a finding that the Veteran has a low back disorder which was incurred in or aggravated by his active duty service.  

Entitlement to service connection for left ear hearing loss.

In March 2008, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for temporary loss of hearing in the left ear.  The Veteran indicated the disability began in October 2001.  In December 2010, the Veteran testified he was exposed to loud noises during active duty including generator noise and noise from the rifle range.  He testified his hearing acuity decreased during active duty.  He reported he wore hearing protection but it would fall out.  

The Veteran's hearing acuity was measured several times during active duty.  Clinical evaluation of the Veteran's ears was determined to be normal at the time of the August 1984 enlistment examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
5
15
10

In May 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
15
10
15

It was noted at that time, that the Veteran had hearing deficiency in the right ear.  There was no mention of problems with the left ear.  

In August 1985, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
25
15
10
20

Clinical evaluation of the Veteran's ears was determined to be normal at the time of a March 1986 periodic examination.  In March 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
40
20
25
20

In February 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
10
20
10

Clinical evaluation of the ears was determined to be normal at the time of the November 1987 separation examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
05
15
05
10
05

The Board finds that the evidence of record does not demonstrate the presence of hearing loss in the service treatment records.  

There is competent post-service evidence which eventually documents the presence of hearing loss for VA purposes but this is dated many years after the Veteran's discharge.  Significantly, none of records provides competent evidence of a link between currently existing hearing loss for VA purposes and the Veteran's active duty service.  

In March 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
20
20
15

This document, dated more than 15 years after discharge, does not demonstrate the presence of hearing loss for VA purposes.  

The first competent post-service evidence of the presence of hearing loss for VA purposes is dated in June 2009.  A VA examination conducted at that time revealed that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
25
35
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  The examiner opined that the Veteran's current hearing loss was not due to military noise exposure.  The rationale was that the Veteran had normal hearing at separation.  The examiner noted that noise did not cause delayed onset hearing loss.  

At the time of a May 2010 VA audiological examination, the Veteran reported he was a logistics specialist during active duty but was assigned to an artillery unit.  He was exposed to intense noise from artillery firing, generators and small weapons.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
30
30
35
40

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.  

The examiner opined that hearing loss in the Veteran's right ear was at least as likely as not due to military noise exposure.  The examiner noted that the Veteran exhibited a 40 decibel hearing loss at 1000 Hertz in the right ear and decreased pure tone thresholds at 2000 Hertz and 3000 Hertz compared to the Veteran's induction examination.  The hearing levels in the left ear did not differ by more than 10 decibels when comparing induction to separation testing. 

In an addendum to the May 2010 examination report, the examiner noted he had reviewed the claims file and arrived at the "same conclusion as before."  It was observed that the Veteran entered military service with normal hearing and his pure tone thresholds did vary by more than what would be expected from test retest variability.  The examiner found that the etiology of the Veteran's hearing loss was not relevant in this case.  The examiner noted that there is not a body of research establishing delayed onset for noise induced hearing loss.  The examiner found that there is no evidence that noise induced hearing loss may progress after leaving the noise exposure even if further exposure to noise is avoided.  The examiner noted the Veteran entered and left military service with normal hearing.  It was therefore less likely as not that the Veteran's present hearing loss is related to military service.  

In August 2010, the examiner produced another addendum.  He noted numerous examples of fluctuating pure tone thresholds in tests over time.  The examiner found that the fact that exposure to noise may cause temporary threshold shifts with subsequent recover of hearing is well documented in the literature.  The examiner compared the entrance audiological test results with the separation results.  The examiner interpreted the results to indicate the Veteran had normal hearing in both ears and the pure-tone thresholds did not differ significantly from those obtained at the time of induction into the military.  The examiner found it less likely than not that the Veteran's hearing loss was related to his military service.  

The only evidence which links currently existing left ear hearing loss to the Veteran's active duty service is the Veteran's own allegations.  The Veteran's spouse has also indicated that the Veteran had problems with his hearing since his discharge.  The Board finds that neither the Veteran nor his spouse is competent to provide evidence regarding the etiology of the Veteran's reported hearing loss.  As set out above, the Veteran is a lay person and presumably, so is his spouse as there is no indication in the claims file that she has any specialized medical knowledge.  

The Board finds that the preponderance of the evidence weighs against a finding of continuity of symptomatology.  The Veteran did not submit the current claim for many years after discharge.  The post-service clinical records (other than the report of the VA examination) does not include any evidence indicating the Veteran reported he had had hearing loss since discharge.  The Veteran's original claim was for compensation originally indicated he was claiming service connection for temporary loss of hearing.  This use of the word temporary by the Veteran at the time of the submission of his original claim indicates to the Board that there was no continuity of symptomatology.  The Board finds the length of time in which it took the Veteran to file the current claim, the lack of pertinent evidence in the post-service clinical records and the Veteran's wording of his original claim supports the Board's finding that there is no continuity of symptomatology of left ear hearing loss from discharge to the present.  No health care professional has ever noted any allegations by the Veteran of having continuous hearing loss since discharge and linked currently existing hearing loss back to the Veteran's active duty service via the allegations.  

There is no competent evidence of record of the presence of compensable hearing loss for VA purposes dated within one year of discharge which would allow for the grant of service connection for sensorineural hearing loss on a presumptive basis.  The Veteran is competent to report that he experienced reduced hearing acuity but is not competent to quantify the extent of the loss of hearing acuity in terms of Hertz.  

Based on the above, the Board finds the preponderance of the competent evidence of record weighs against a finding that the Veteran has a left ear hearing loss which was incurred in or aggravated by his active duty service.  

Entitlement to an initial rating in excess of 10 percent for tinnitus

Service connection for tinnitus was established in June 2009 and the RO appropriately assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran  appealed the assignment of the 10 percent rating. 

Historically, Diagnostic Code 6260 was revised effective June 13, 2003 to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court reversed a Board decision which found that under pre-June 2003 regulations, no more than a single 10 percent rating could be assigned for tinnitus, whether  perceived as bilateral or unilateral.  The Court held that prior to 1999 and June 13, 2003, versions of Diagnostic Code 6260 required that VA assign dual 10 percent ratings for tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the U.S. Court of  Appeals for the Federal Circuit.  Subsequently, the Federal Circuit reversed the Veterans Court's decision in Smith, and affirmed VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilaterally or bilaterally.  Smith v. Nicholson, 451  F.3d 1344 (Fed. Cir. 2006).  Citing the U.S. Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations is entitled to substantial deference by the courts as long as that interpretation is not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 is plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that the Veterans Court had erred in not deferring to VA's interpretation.

In view of the foregoing, Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  The Veteran's has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore, the claim for an evaluation in excess of 10 percent for service-connected tinnitus must be denied.  As the disposition of such is premised on the law, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown,  6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law) 


ORDER

The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


